Case 1:21-cv-06658-JSR Document 6 Filed 09/13/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Plaintiff, 21-cv-06658 (JSR)

 

CORE-MARK HOLDING COMPANY,
INC. ET AL.,

I
I
\
|
|
l
|
-against- ORDER
|
I
|
I
I
|
l
Defendants. |

JED S. RAKOFF, U.S.D.J.

Plaintiff Jose Ram filed this action on August 6, 2021. He
did not serve any of the defendants and his counsel failed to
appear at the initial pretrial telephonic conference on
September 13, 2021 at 11:45 am that had been scheduled by the
Court and noticed on the docket a month earlier. As such, it
appears Plaintiff has abandoned this action. Accordingly, the
case is hereby dismissed.

SO ORDERED.

Dated: New York, NY ofl g WOLL
7 IT

September [3 , 2021 JED S. RAKOFF, U.S.D.Jd.
